Citation Nr: 1125542	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a testicle condition/urethral discharge.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a testicle condition/urethral discharge.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  He served in the Republic of Vietnam during the Vietnam War era from June 1970 to April 1971, and was awarded the Combat Infantryman's Badge for that service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois which, in part, confirmed and continued the previously denied claim of entitlement to service connection for a back disability on the basis that no new and material evidence had been received to reopen the claim; confirmed and continued the previously denied claim of entitlement to service connection for a testicle condition/urethral discharge on the basis that no new and material evidence had been received to reopen the claim; denied service connection for a bilateral knee condition and denied service connection for a bilateral shoulder disability.

The Veteran testified at a Board hearing before the undersigned in April 2011; a transcript of this hearing is of record. 

The issue of entitlement to service connection for ischemic heart disease, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability, a testicle condition/urethral discharge, a bilateral shoulder disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final November 1971 rating decision, the RO denied entitlement to service connection for a back disability.

2.  The evidence received since the November 1971 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim. 

3.  In a final November 1971 rating decision, the RO denied entitlement to service connection for a testicle condition/urethral discharge.

4.  The evidence received since the November 1971 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a testicle condition/urethral discharge, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a testicle condition/urethral discharge.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claims for entitlement to service connection for a low back disability and a testicle condition/urethral discharge; the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished as to these issues.


I.  New and Material

As the Veteran's claims to reopen the Veteran's claims for entitlement to service connection for a low back disability and a testicle condition/urethral discharge have similar fact patterns and analysis, the claims will be addressed together.

The RO denied the Veteran's claims of entitlement to service connection for a back disability and a testicle condition/urethral discharge in November 1971 on the basis that there was no evidence of a current back disability or a current testicle condition/urethral discharge. 

The Veteran did not appeal the November 1971 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in February 2008.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's November 1971 denial of service connection for a back disability and a testicle condition/urethral discharge on the basis that there was no evidence of a current back disability or a current testicle condition/urethral discharge.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Regarding the claimed low back disability, evidence received since the November 1971 rating decision includes a May 2004 MRI of the lumbar spine which demonstrated degenerative changes.

Regarding the claimed testicle condition/urethral discharge, evidence received since the November 1971 rating decision includes an undated private treatment report which noted that the Veteran had been discharged from his service in Vietnam in May 1971.  The treating physician noted that the Veteran had intermittent attacks of prostatitis and that "the condition is really almost a chronic one".

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for a low back disability and a testicle condition/urethral discharge.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the November 1971 denials of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a current disability, and raises a reasonable possibility of substantiating the claims.  The prior denials of service connection for a back disorder and a testicle condition/urethral discharge were based on a lack of evidence of a back disorder and testicle condition/urethral discharge following service.  The May 2004 private treatment report diagnosing arthritis of the lumbar spine and the undated post-service treatment note reporting chronic prostatitis suggest a current low back disorder and testicle condition following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability and a testicle condition/urethral discharge have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a testicle condition/urethral discharge is reopened. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's low back, bilateral knee and bilateral shoulder disabilities, the Veteran contends that he has current low back, knee and shoulder disabilities which resulted from his combat duty in Vietnam where he parachuted out of planes.  He currently has a diagnosis of degenerative changes of the lumbar spine and osteoarthritis of the knees.

Regarding his claim for a shoulder disability, the Veteran has presented with complaints of bilateral shoulder pain and the Board notes that exposure to a bilateral shoulder injury is consistent with the circumstances of his service in the Airborne Rangers.   

Regarding the Veteran's testicle condition/urethral discharge claim, service treatment records reflect that the Veteran presented with completed of urethral discharge in March and April 1970 while in service.  As noted above, the undated post-service treatment record demonstrated a diagnosis of chronic prostatitis.

As the Veteran potentially may have a current testicle condition/urethral discharge and had complaints of urethral discharge in service, the Board finds that the evidence indicates that the Veteran's claimed testicle condition/urethral discharge may be associated with service.  McClendon v. Nicholson, supra.  

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed low back, shoulder, knee and testicle/urethral discharge disabilities.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for low back, bilateral knee, bilateral shoulder and testicle condition/urethral discharge disabilities, and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA orthopedic examination to determine the existence, and if so, etiology of the claimed bilateral knee, bilateral shoulder, and low back disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a bilateral knee, bilateral shoulder, and/or low back disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed testicle condition/urethral discharge disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a testicle condition/urethral discharge disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


